DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendments filed on 7/16/2022 have been entered. Claims 1-2, 4-8 and 10 have been amended, and claim 3 has been canceled. 
Administrative
MPEP 608.01(i) includes the requirements of 37 CFR 1.75, with part (i) stating, “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.” While the term “should” does not absolutely require the claims to follow this format, it does help in establishing the metes and bounds of the claim by clearly indicating which structural elements are required. The examiner suggests amending the claims to follow 37 CFR 1.75(i) for providing clarification on the intended interpretation of the claimed inventions
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate both the hose connector in Fig 1 and the triangular flushing head in Fig 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities: 
Claim 7 line 6 “the long rob” should read “the long rod”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a threaded end of the spray gun" in line 4. It is unclear is this threaded end is different than the external thread recited in claim 1. It appears that this is the same threaded end that is recited in lines 10-11 of claim 1. For purposes of examination this limitation is being interpreted as “the external thread of the spray gun”.
Claim 2 recites the limitation “an internal thread of the long rod” in line 5. It is unclear if this internal thread is a different or additional internal thread on the long rod than the internal thread recited in claim 1. It appears that the internal thread is the same one, so for purposes of examination this limitation is being interpreted as “the first internal thread of the long rod”.
Claim 4 lines 3 and 5 recite the limitation “the external thread”. This limitation is unclear as claim 4 line 2 recites “an external thread” of an adapter and claim 1 lines 10-11 recite an “an external thread of  the water outlet end of the spray gun”.  
Claim 8 depends on claim 5, however lines 5-8 of claim 8 recite a “triangular flushing head”. It is unclear how the device could have both a hose flushing head (as required by claim 5) and a triangular flushing head (as required by claim 8). For purposes of examination claim 8 is interpreted to be dependent on claim 1 and now reads as follows: “The pressure-stabilized ear flushing device capable of being operated with one hand according to claim 1, wherein a water shield outside the adapter is provided with a first opening reflux tank, a second opening reflux tank and a third opening reflux tank which are evenly distributed, and the opening reflux tanks penetrate from a small head end to a large head end; or a water shield outside the flushing head, wherein the flushing head is a triangular flushing head that is provided with a fourth opening reflux tank, a fifth opening reflux tank, and a sixth opening reflux tank which are evenly distributed, and the opening reflux tanks penetrate from a small head end to a large head end of the triangular flushing head.” 
Note: if the applicant did intend to have claim 8 depend on claim 5, then there is an additional antecedent basis issue with the limitation “the water shield outside the adapter”. This limitation appears to be referring to the water shield “independently installed on the adapter” recited in claim 5 line 5. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 20110066102 note this reference was previously cited) in view of Ackerman (US 10525191 note this reference was previously cited).
Regarding Claim 1, Garcia teaches (Figs 1-5) a pressure-stabilized ear flushing device capable of being operated with one hand, comprising a spray bottle (12), a spray gun (14), and a long rod (16) for solution transition (see [0015] teaching 16 is an outlet), and a flushing head (18, 22), a spray head on the spray gun is connected with the long rod (16), wherein the flushing head is a hose flushing head (18, 22), wherein the end of the long rod (16) is connected with the hose flushing head (18, 22) via an adapter (20); a small head end (bottom portion of 16 in Fig 3) is provided with a second internal thread (see [0018] teaching the threaded connection between an internal portion of 16 and an external portion of 20) and a first internal rod sealing bevel (the grooves formed by the threading within the internal surface of 16; [0018]), and the second internal rod sealing thread and the first internal rod sealing bevel are sealingly connected with the adapter (adapter 20; see Fig 3, long rod 16 is connected to adapter 20 with a threaded connection as seen with portion 31 of the adapter 20, additionally see [0018] teaching the threaded connection between an internal portion of 16 and an external portion of 20, it is interpreted that the first internal rod sealing bevel is the grooves formed by the threading within the internal surface of 16).  
Garcia does not specify that the spray bottle is provided with a suction tube, the suction tube is connected with the spray gun or that the spray gun and the spray bottle are threaded or snapped; or wherein a large head of the long rod is provided with a first internal thread and the first internal thread is matched with an external thread of the water outlet end of the spray gun. 
Ackerman teaches (fig 1-3) a pressure stabilized ear device capable of being operated with one hand comprising a spray bottle (111), a spray gun (114, 112), the spray bottle (111) is provided with a suction tube (115), the suction tube is connected with the spray gun (112,114), the spray gun and spray bottle are threaded (col 4 lines 45-51) and a large head end (left most side of Fig 3, the rim portion is interpreted to be the large head end of the long rod 122) of the long rod (122) is provided with a fist internal thread (Col 5 lines 18-42) and the first internal thread is matched with an external thread of the spray head (11) of the spray gun (112, 114; see Col 5 lines 18-42 teaching the threaded components).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure stabilized ear device of Garcia such that the spray bottle is provided with a suction tube, the suction tube is connected with the spray gun or that the spray gun and the spray bottle are threaded or snapped; and wherein a large head of the long rod is provided with a first internal thread and the first internal thread is matched with an external thread of the water outlet end of the spray gun as taught by Ackerman. One of ordinary skill in the art would recognize this as known attributed of a conventional spray bottle structure (Garcia [0015]) and a known method of connecting a forming a fluid connection between the spray bottle and the spray gun (Ackerman Col 4 lines 27-56) and between the spray gun and the long rod (Ackerman Col 5 lines 18-42). 
Regarding Claim 2, the combination of Garcia and Ackerman teaches the pressure-stabilized ear flushing device capable of being operated with one hand according to claim 1, wherein the spray bottle (112) is in a circular shape, a conical shape or other shapes (see Fig 5), not limited in material (it is interpreted that the spray bottle will be made of some material), and transparent or solid in color (though Garcia and Ackerman do not specify whether the bottle is transparent or solid in color, one of ordinary skill in the art would recognize that the bottle would have some color or be transparent, or would easily be able to modify the device to be so); the spray bottle(112) and spray gun (114) are threaded (see combination of Garcia and Ackerman above); a threaded end of the spray gun is matched with an internal thread of the long rod (See [0016] and component 16 of Garcia and see Ackerman similar components 113 and 120 connected with threads), and the spray gun and the long rod are natural sealed after being tightened (See Figs 1-2).
Regarding Claim 4, the combination of Garcia and Ackerman teaches the pressure-stabilized ear flushing device capable of being operated with one hand according to claim 1, wherein a first end of the adapter is provided with an external thread (see Garcia Fig 3, 31) and a hole sealing bevel (the grooves in the threading of 31), the external thread is connected with the second internal thread of the long rod (see Garcia [0018]), and the hole sealing bevel  is matched and sealed with the first internal rod sealing bevel after the second internal thread and the external thread is tightened (see Garcia [0018]); a second end of the adapter is provided with a third internal thread and a second internal rod sealing bevel (see Garcia [0018] teaching a threaded connection between a second end, 34 of adapter 20 and the flushing head 18; the grooved portion of the threads on 34 is interpreted to be the second internal rod sealing bevel; additionally see [0020] teaching that the male and female threads of components 20 and 18 may be switched); wherein the flushing head is a hose flushing head (18), and a first end of the hose flushing head is provided with a first external thread and an inner hole sealing bevel (see Garcia [0018] teaching a threaded connection between adapter 20 and hose flushing head 18; also see [0020] teaching the male and female threads may be switched on these components); the third internal thread of the adapter is matched with the first external thread of the hose flushing head and the inner hole sealing bevel of the hose flushing head is matched and sealed with the sealing bevel of the adapter after the third internal thread of the adapter and the first external thread of the hose flushing head is tightened (see Garcia [0018]).  
Regarding Claim 5, the combination of Garcia and Ackerman teaches the pressure-stabilized ear flushing device capable of being operated with one hand according to claim 1. Garcia further teaches the ear flushing device wherein the adapter (20) is split or internal (see [0019] teaching 20 may be separate from 16 or formed as a single component) and at both ends being provided with threads (31, 34 see [0018]) and a sealing tapered surfaces (the grooved portions between threads 31 and threads on 34; [0018]) connected with the long rod (16; see Figs 2-3) and the hose flushing head (18).
Garcia does not teach the material being hard or soft, the adapter being further provided with a water shield; the water shield being independently installed on the adapter or is integrated with the hose flushing head; the water shield being transparent in color; and the outer diameter of the water shield being larger than the diameter of the hose flushing head. 
Ackerman teaches (figs 1-3) a pressure-stabilized ear device capable of being operated with one hand comprising a water shield (162) integrated with the hose flushing head (160), the water shield is transparent in color (Col 7 lines 7-11); and the outer diameter of the water shield is larger than the diameter of the hose flushing head (See Fig 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hose flushing head of Garcia to include a water shield integrated with the hose flushing head; wherein the water shield is transparent in color; and the outer diameter of the water shield is larger than the diameter of the hose flushing head as taught by Ackerman. One of ordinary skill in the art would have been motivated to do so in order to prevent excess fluid or debris from splashing outward onto the user or the surrounding environment (Ackerman col 7 lines 4-7), and to allow a user to observe and view the positioning of the ear canal irrigation system during use (Ackerman col 7 lines 7-11). 
The combination of Garcia and Ackerman stays silent as to the material of the adapter being hard or soft. It is noted; however, whatever material is used to form the adapter would have to be either hard or soft. Additionally, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify Garcia to include a material that is hard or soft since the applicant has not disclosed that having a material that is hard or soft solves an stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of a material that is hard or soft, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of the record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding Claim 6, the combination of Garcia and Ackerman teaches the pressure-stabilized ear flushing device capable of being operated with one hand according to claim 1. Garcia further teaches the ear flushing device wherein the flushing head is a hose flushing head (18) that is split (18 has two components 28 and 22), and a hard connector (28)  is connected with a hose (22); the part where the hose flushing head is connected with the adapter is made of hard or soft material (see [0017] teaching connector 28 is made of polypropylene), the hose that penetrated into the ear is made of soft material such as silicone or PVC (see [0017] teaching hose 22 is made of PVC); and the length of the hose is set according to the depth of the ear canal which is 12-18mm (see [0017] teaching the length of hose 22 is about 0.5 inches to about 1 inch, which is about 12.7mm-25.4mm). 
Garcia stays silent as to the hose that penetrates into the ear being made of a transparent material. 
Ackerman teaches an ear flushing device comprising a hose (160) that is made of a transparent material (col 6 lines 43-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hose of Garcia such that it is made of a transparent material as taught by Ackerman. One of ordinary skill in the art would have been motivated to so in order to more clearly view the positioning of this component within the ear canal during use (Ackerman Col 7 lines 7-11). 
Regarding Claim 10, the combination of Garcia and Ackerman teaches the pressure-stabilized ear flushing device capable of being operated with one hand according to claim 1. Garcia further teaches (Fig 5) the ear flushing device wherein an ear wash basin (202) is designed according to the curve in contact with a face and head under an ear (see [0024]); the two side walls of the ear wash basin are provided with a small groove and a large groove (see Fig 5, there are two different sized grooves on opposite walls). 
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 20110066102) in view of Ackerman (US 10525191) as applied to claim 1 above, and further in view of Huttner (US 6706023 note this reference was previously cited).
Regarding Claim 7, the combination of Garcia and Ackerman teaches the pressure-stabilized ear flushing device capable of being operated with one hand according to claim 1. Garcia further teaches that the flushing head is made of a soft material (see [0006]). The combination does not teach the ear flushing device wherein the flushing head is a triangular flushing head, one end of the triangular flushing head is provided with a second external thread and a hole sealing bevel, the second external thread is connected with a thread of the long rod, the hole sealing bevel of the triangular flushing head is matched and sealed with the sealing bevel of the long rod after the second external thread and the thread of the long rod is tightened; the triangular flushing head is made of soft material; the triangular flushing head is designed with a large head and a small head, the large head is close to the long rod and the small head is used to spray ears; and the triangular flushing head is designed with a non-slip pattern of the outside. 
Huttner teaches (figs 1-2b and Figs 5-6) an ear flushing device with a fluid source (74), connected to a long rod (72; see Col 5 lines 52-63) and a flushing head (10). Huttner further teaches the flushing head is a triangular flushing head (10; see Figs 1-2b), one end of the triangular flushing head is provided with a second external thread and a hole sealing bevel (see col 5 lines 37-45; 54 is interpreted as the second external thread and the groves between 54 seen in Fig 1 is interpreted to be a hole sealing bevel), the second external thread is connected with a thread of the long rod (see Col 5 lines 37-45 and Fig 5-6 wherein 10 is connected to long rod 72), the hole sealing bevel of the triangular flushing head is matched and sealed with the sealing bevel of the long rod after the second external thread and the thread of the long rod is tightened (see Col 5 lines 37-45 and Fig 5-6 where 10 is connected to long rod 72); the triangular flushing head is designed with a large head (30) and a small head (12), the large head is close to the long rod (see Fig 5) and the small head is used to spray ears (Figs 5-6); and the triangular flushing head is designed with a non-slip pattern of the outside (col 5 lines 37-50), the threading 54 is considered to be a non-slip pattern). 
Garcia teaches [0023] that different flushing heads may be used or connected to the device Huttner teaches (Fig 6) that flushing head 10 may be used with a known ear irrigation device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the long rod and flushing head of Garcia such that the flushing head is a triangular flushing head, one end of the triangular flushing head is provided with a second external thread and a hole sealing bevel, the second external thread is connected with a thread of the long rod, the hole sealing bevel of the triangular flushing head is matched and sealed with the sealing bevel of the long rod after the second external thread and the thread of the long rod is tightened; the triangular flushing head is made of soft material; the triangular flushing head is designed with a large head and a small head, the large head is close to the long rod and the small head is used to spray ears; and the triangular flushing head is designed with a non-slip pattern of the outside as taught by Huttner. One of ordinary skill in the art would recognize that the flushing head and long rod of Huttner is an alternative design that could be used for the same purpose of irrigating an ear, leading to similar results of the design of Garcia (See Fig 6 and Col 6 lines 31-39 of Huttner; and see [0023] of Garcia teaching a different flushing head may be used).
Regarding Claim 8, the combination of Garcia and Ackerman teaches the pressure-stabilized ear flushing device capable of being operated with one hand according to claim 1. The combination does not teach the ear flushing device wherein a water shield outside the adapter is provided with a first opening reflux tank, a second opening reflux tank and a third opening reflux tank which are evenly distributed, and the opening reflux tanks penetrate from a small head end to a large head end; or a water shield outside the flushing head, wherein the flushing head is a triangular flushing head that is provided with a fourth opening reflux tank, a fifth opening reflux tank, and a sixth opening reflux tank which are evenly distributed, and the opening reflux tank penetrated from a small head end to a large head end of the triangular flushing head. 
Huttner teaches (figs 1-2b and Figs 5-6) an ear flushing device with a fluid source (74), connected to a long rod (72; see col 5 lines 52-63) and a flushing head (10) with a water shield (38). Huttner further teaches the flushing head is a triangular flushing head (10, see figs 1-2b) that is provide with a further opening reflux tank (one of the channels 44), a fifth opening reflux tank (second channel 44), and a sixth opening reflux tank (third channel 44) which are evenly distributed (see Fig 2A, channels 44 are evenly distributed), and the opening reflux tanks (44) penetrate from a small head end (12) to a large head end (30,34) of the triangular flushing head (10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flushing head of Garcia such that a water shield is outside the flushing head, wherein the flushing head is a triangular flushing head that is provided with a fourth opening reflux tank, a fifth opening reflux tank, and a sixth opening reflux tank which are evenly distributed, and the opening reflux tank penetrated from a small head end to a large head end of the triangular flushing head as taught by Huttner. One of ordinary skill in the art would have been motivated to do so in order to allow for a deeper insertion into the ear canal and allow for escape of fluid and debris without a build-up of pressure (Huttner Col 6 lines 1-6). 
Regarding Claim 9, the combination of Garcia and Ackerman teaches the pressure-stabilized ear flushing device capable of being operated with one hand according to claim 1. Garcia further teaches the long rod and adapter in a fixed structure ([0019] teaches that 16 and 20 may be molded or formed as a single component). Garcia does not teach the ear flushing device wherein the adapter is provided with a large-diameter baffle and an opening reflux tank. 
Huttner teaches (fig 3A) an ear flushing device comprising a large-diameter baffle (130) and an opening reflux tank (148). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adapter of Garcia to include a large-diameter baffle and an opening reflux tank as taught by Huttner. One of ordinary skill in the art would have been motivated to do so in order to prevent over insertion of the device (Huttner Col 3 line 63- Col 4 line 14).
Response to Arguments
The applicant argued that the drawing accurately shows the hose flushing head (130) in Fig 1 and the triangular flushing head (140) in Fig 2. The drawings filed 2/23/2020 appear to correctly show the hose flushing head (130) in Fig 1, however, appear to mislabel the triangular flushing head in Fig 2. While Figure 2 appears to show a triangular flushing head, it has the reference character “130” which is used to designate the hose flushing head. Appropriate correction is requested. 
Applicant’s arguments, see Pg. 7 lines 6 - 25, filed 7/16/2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 102 rejection of claim 1 with Ackerman has been withdrawn. 
Applicant's arguments filed 7/16/2022 have been fully considered but they are not persuasive. 
As to the arguments on Pg. 7 line 26 – Pg. 8 line 11, the applicant argues that the Garcia reference does not teach the limitations of claim 1. The applicant argues that the component “16” of Garcia is similar to component “142” of Ackerman and does not have a function for solution transition. However, as the applicant states in the remarks, Garcia recites that component “16” is an “outlet”. Based on [0016] of Garcia, it appears that the component “26” would be similar to Ackerman’s component “142”, and that Garcia’s component “16” is a component that facilitates solution transition from the spray gun (14) to the flushing head (18). For these reasons the rejection is maintained. 
The 35 USC 112 rejections of 5/9/2022 have been withdrawn. However, note that there are new 35 USC 112 rejections due to the amendments to the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783